Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 2/16/2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  Those rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-13, 18- 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 11/9/2020 in regards to the prior art rejections have been fully considered and found persuasive.  
Specifically, the closest prior art of record, Fitz et al (US 2006/0052815) in view of Simon et al (US 2007/0239193) discloses a detachable implant delivery system having a delivery device having a heater coil, a microcoil and a tether tensioned at attached at various locations on the microcoil.  Fitz et al explicitly discloses attaching the tether at the proximal end of the microcoil by wrapping the tether around a wind of the microcoil to form a knot (316) (Fig. 4).  In this embodiment, Fitz et al does not teach the tether also being attached on a distal region of a microcoil using a wrap.  Rather, the distal end of the tether ends at the attachment region located on the proximal end of the coil.  In an alternative embodiment, Fitz et al teaches the tether (104) extending to the 
Applicant has provided on page 10 of the remarks filed 11/9/2020 the criticality of such a wrapping configuration reproduced below:
    PNG
    media_image1.png
    310
    749
    media_image1.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE M SHI/Primary Examiner, Art Unit 3771